Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Plan Administrator Acxiom Corporation Retirement Savings Plan: We consent to the incorporation by reference in the Registration Statements on FormS-8 (Nos. 33-17115, 33-37610, 33-37609, 33-42351, 33-72310, 333-158005, 333-63633, 333-91395, 333-40114, 333-57470, 333-68620, 333-98613, 333-108900, 333-124901, 333-127743, 333-148946, 333-148708, 333-136919, 333-151333, and 333-175854) of Acxiom Corporation of our report dated June25, 2013, with respect to the statements of net assets available for benefits of the Acxiom Corporation Retirement Savings Plan as of December31, 2012 and 2011, the related statement of changes in net assets available for benefits for the year ended December31, 2012, and the related supplemental schedule of ScheduleH, line 4i – schedule of assets (held at end of year) as of December31, 2012, which report appears in the December31, 2012 annual report on Form11-K of the Acxiom Corporation Retirement Savings Plan. Dallas, Texas June25, 2013
